129 Ill. App. 2d 43 (1970)
262 N.E.2d 751
People of the State of Illinois, Plaintiff-Appellee,
v.
John W. Parker, Defendant-Appellant.
Gen. No. 52,874.
Illinois Appellate Court  First District, Second Division.
September 15, 1970.
*44 Stradford, Lafontant, Gibson, Fisher & Cousins, of Chicago (Jewel Lafontant and Cornelius E. Toole, of counsel), for appellant.
Edward V. Hanrahan, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and James B. Klein, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE McCORMICK.
Affirmed.
Not to be published in full.